Otis, Justice
(dissenting).
With respect to the Hoelscher conviction, all that is depicted is a nude couple engaged in sexual foreplay. No intercourse or perversion is portrayed. The film may be obscene but in my opinion it is not hard-core pornography.
The pictures involved in the Carlson prosecutions, on the other hand, are unquestionably hard-core pornography. Nevertheless, *445for the reasons set forth in my dissent in State v. Lebewitz, 294 Minn. 424, 202 N. W. 2d 648 (1972), I am persuaded that the decision of the United States Supreme Court in Redrup v. New York, 386 U. S. 767, 87 S. Ct. 1414, 18 L. ed. 2d 515 (1967), confers on the material in each of the cases First Amendment protection, absent any of the three circumstances described in the Redrup opinion. Accordingly, I feel compelled to dissent.